     Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 1 of 15 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

--------------------------------------------------------
SHIVA STEIN,                                               :
                                                           :
                  Plaintiff,                               :   Case No. ______________
                                                           :
v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                           :   SECTIONS 14(e), 14(d) AND 20(a) OF
GLOBALSCAPE, INC., ROBERT ALPERT,                          :   THE SECURITIES EXCHANGE ACT
THOMAS E. HICKS, DAVID L. MANN, and                        :   OF 1934
C. CLARK WEBB,                                             :
                                                           :   JURY TRIAL DEMANDED
                  Defendants.                              :
--------------------------------------------------------

         Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

         1.       This is an action brought by Plaintiff against GlobalSCAPE, Inc. (“GlobalSCAPE

or the “Company”) and the members of GlobalSCAPE’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(e), 14(d), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of GlobalSCAPE by affiliates of

Help/Systems, LLC (“HelpSystems”).

         2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Solicitation Statement on Schedule 14D-9 (the

“Solicitation Statement”) to be filed on July 31, 2020 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Solicitation

Statement recommends that Company stockholders tender their shares in support of a proposed
   Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 2 of 15 PageID #: 2




transaction whereby Grail Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of

HelpSystems, will merge with GlobalSCAPE, with GlobalSCAPE continuing as the surviving

corporation (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and

plan of merger the companies entered into, dated July 19, 2020 (the “Merger Agreement”), each

GlobalSCAPE common share issued and outstanding will be converted into the right to receive

$9.50 per share in cash (the “Merger Consideration”).         In accordance with the Merger

Agreement, Merger Sub commenced a tender offer (the “Tender Offer”) to acquire all of

GlobalSCAPE’s outstanding common stock and the Tender Offer will expire on August 27,

2020.

        3.      Defendants have now asked GlobalSCAPE’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Solicitation Statement, in violation of Sections 14(e), 14(d), and

20(a) of the Exchange Act.        Specifically, the Solicitation Statement contains materially

incomplete and misleading information concerning, among other things, (i) GlobalSCAPE’s

financial projections relied upon by the Company’s financial advisor, B. Riley Securities, Inc.

(“B. Riley”), in its financial analyses; and (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by B. Riley. The failure to

adequately disclose such material information constitutes a violation of Sections 14(e), 14(d),

and 20(a) of the Exchange Act as GlobalSCAPE stockholders need such information in order to

tender their shares in support of the Proposed Transaction.

        4.      It is imperative that the material information that has been omitted from the

Solicitation Statement is disclosed to the Company’s stockholders prior to the expiration of the

Tender Offer.




                                                2
   Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 3 of 15 PageID #: 3




        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to GlobalSCAPE’s stockholders or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(e), 14(d), and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because each is an

individual who is either present in this District for jurisdictional purposes or has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over defendant by

this Court permissible under traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because Defendant GlobalSCAPE is incorporated in

this District.

                                             PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of GlobalSCAPE

common stock and has held such stock since prior to the wrongs complained of herein.

        10.      Individual Defendant Robert Alpert has served as a member of the Board since

2018 and Chairman of the Board and Chief Executive since 2019.

        11.      Individual Defendant Thomas E. Hicks has served as a member of the Board since

2016.




                                                  3
     Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 4 of 15 PageID #: 4




        12.     Individual Defendant David L. Mann has served as a member of the Board since

2002.

        13.     Individual Defendant C. Clark Webb has served as a member of the Board and

since 2018.

        14.     Defendant GlobalSCAPE is incorporated in Delaware and maintains its principal

offices at 4500 Lockhill Selma Road, Suite 150, San Antonio, Texas 78249. The Company’s

common stock trades on the New York Stock Exchange under the symbol “GSB.”

        15.     The defendants identified in paragraphs 10-13 are collectively referred to as the

“Individual Defendants” or the “Board.”

        16.     The defendants identified in paragraphs 10-14 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        17.     GlobalSCAPE, together with its subsidiaries, develops and distributes software,

delivers managed and hosted solutions, and provides associated services for secure information

exchange, and data transfer and sharing for enterprises and consumers worldwide.             The

Company offers managed file transfer solutions, including enhanced file transfer platforms; and

Mail Express solution that enable users to send and receive encrypted email and attachments of

unlimited size. The Company also provides Wide Area File Services Solution that enables to

replicate, share, and backup files within a wide or local area network; and CuteFTP, a file

transfer program for individuals and small businesses. In addition, the Company offers various

professional services, such as product configuration and system integration, solution quickstart

implementations, business process and workflow, policy development, education and training,

and solution health checks, as well as engineering services; and maintenance and support


                                                4
   Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 5 of 15 PageID #: 5




services. The Company primarily serves the finance, health care, energy, retail, manufacturing,

and engineering markets. GlobalSCAPE was founded in 1996 and is based in San Antonio,

Texas.

         18.   On July 20, 2020, the Company announced the Proposed Transaction:

               SAN ANTONIO, July 20, 2020 /PRNewswire/ -- GlobalSCAPE,
               Inc. (NYSE American: GSB), and HelpSystems, LLC today jointly
               announced they have signed a definitive merger agreement under
               which HelpSystems will acquire all outstanding shares of
               GlobalSCAPE for $9.50 per share in cash. The combined company
               would focus on providing the most comprehensive collection of
               trusted security and automation solutions to customers worldwide.

               GlobalSCAPE is a leader in the secure managed file transfer
               software industry. With powerful cloud-based and on-premise
               solutions, the company helps organizations secure movement,
               automation, and integration of data both in and out of the cloud.
               The merger would augment HelpSystems' data security business
               that includes data loss prevention and data classification software.

               "GlobalSCAPE's offerings are a great fit with HelpSystems' suite
               of security products," said Robert Alpert, CEO of GlobalSCAPE.
               "Our strength lies in moving mission-critical files both in and out
               of the cloud, coupled with our commitment to customer service
               and in helping organizations meet their cybersecurity and
               compliance needs. Joining HelpSystems solidifies and strengthens
               this promise."

               "GlobalSCAPE's MFT solution and expertise further strengthen
               HelpSystems' growing cybersecurity business," said Kate Bolseth,
               CEO of HelpSystems. "Combining this with our data loss
               protection and data classification technology provides depth to our
               triple-threat defense against customer cybersecurity risks."

               Alpert commented, "Our success is rooted in our people; the men
               and women of GlobalSCAPE are passionately dedicated to client
               success. The product and individual awards earned over
               GlobalSCAPE's 23-year history testify to our spirit of service. I am
               proud of our accomplishments, including our ability to return
               substantial capital to shareholders, with special dividends of $0.50
               per share in May of 2019 and $3.35 per share in December of
               2019, in addition to the $9.50 per share that holders will receive in
               the transaction with HelpSystems."



                                                5
Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 6 of 15 PageID #: 6




         Under the terms of the agreement between GlobalSCAPE and
         HelpSystems, HelpSystems has agreed to acquire all of the
         outstanding shares of GlobalSCAPE for $9.50 per share, which
         represents a 16% premium to the closing price for GlobalSCAPE
         stock on July 17, 2020. The transaction is structured as a tender
         offer followed by a merger, valued at approximately $217 million,
         including debt to be refinanced. The transaction will be funded
         with cash on hand and new debt. Jefferies Finance LLC and credit
         funds affiliated with Charlesbank Capital Partners LLC have
         provided a commitment to HelpSystems to provide the necessary
         debt financing.

         The agreement has been unanimously approved by the Boards of
         Directors of both companies. Senior GlobalSCAPE management
         and current and former GlobalSCAPE directors and their affiliates,
         who collectively hold approximately 33 % of the outstanding
         shares, have agreed to tender their shares in the transaction. The
         transaction is subject to GlobalSCAPE's stockholders tendering a
         majority of GlobalSCAPE's outstanding shares prior to the
         expiration of the tender offer, certain regulatory approvals and
         other customary conditions, and is expected to close in the third
         quarter of 2020.

         GlobalSCAPE (acting through its financial advisor) will solicit
         alternative transaction proposals from third parties ("Go-Shop
         Parties") for a period ending August 24, 2020, subject to
         customary conditions specified in the merger agreement. If the
         GlobalSCAPE board determines that an alternative transaction
         proposal is superior to the merger with HelpSystems,
         GlobalSCAPE may terminate the merger agreement and accept the
         superior proposal. In such an event, GlobalSCAPE must pay
         HelpSystems a customary termination fee that varies in amount
         depending on whether or not the superior proposal is from a Go-
         Shop Party. In addition, the merger agreement provides
         HelpSystems a customary right to match a superior proposal.

         Stephens Inc. is serving as the exclusive financial advisor to
         GlobalSCAPE regarding the transaction, including the go-shop
         process. B. Riley FBR delivered a fairness opinion to the board of
         directors of GlobalSCAPE. Olshan Frome Wolosky LLP is serving
         as legal advisor to GlobalSCAPE. Goodwin Procter LLP is serving
         as legal advisor to HelpSystems.

                                       ***




                                         6
     Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 7 of 15 PageID #: 7




        19.    It is, therefore, imperative that GlobalSCAPE’s stockholders are provided with

the material information that has been omitted from the Solicitation Statement, so that they can

meaningfully assess whether or not the Proposed Transaction is in their best interests.

B.      The Materially Incomplete and Misleading Solicitation Statement

        20.    On July 31, 2020, GlobalSCAPE filed the Solicitation Statement with the SEC in

connection with the Proposed Transaction. The Solicitation Statement was furnished to the

Company’s stockholders and solicits the stockholders to tender their shares in support of the

Proposed Transaction.      The Individual Defendants were obligated to carefully review the

Solicitation Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Solicitation Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

tender their shares, in violation of Sections 14(e), 14(d), and 20(a) of the Exchange Act.

        21.    The Solicitation Statement omits material information regarding the Company’s

financial projections and the valuation analyses performed by B. Riley, the disclosure of which is

material because it provides stockholders with a basis to project the future financial performance

of the target company, and allows stockholders to better understand the analyses performed by

the financial advisor in support of its fairness opinion.

Omissions and/or Material Misrepresentations Concerning GlobalSCAPE Financial Projections

        22.    The Solicitation Statement fails to provide material information concerning

financial projections prepared by GlobalSCAPE management and relied upon by B. Riley in its

analyses. The Solicitation Statement indicates that in connection with the rendering of its

fairness opinion, the Company prepared certain non-public financial forecasts (the “Projections”)

and provided them to the Board and the financial advisor with forming a view about the stand-


                                                  7
   Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 8 of 15 PageID #: 8




alone valuation of the Company. Accordingly, the Solicitation Statement should have, but fails

to provide, certain information in the Projections that GlobalSCAPE management provided to

the Board and the financial advisor. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with

their own estimates of discount rates or [] market multiples. What they cannot hope to do is

replicate management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc.

S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       23.     For the Projections prepared by Company management for GlobalSCAPE for

fiscal years 2020 through 2024, the Solicitation Statement provides the value for non-GAAP

(Generally Accepted Accounting Principles) financial metric EBITDA but fails to disclose: (i)

the line items used to calculate the non-GAAP measure, or (ii) a reconciliation of this non-GAAP

metric to its most comparable GAAP measure, in direct violation of Regulation G.

       24.     The Solicitation Statement also fails to provide an earlier version of the

Projections based on certain assumed numbers for the quarter ended June 30, 2020 that was

circulated to the Board.

       25.     When a company discloses non-GAAP financial measures in a solicitation

statement that were relied on by a board of directors to recommend that stockholders exercise

their corporate suffrage rights in a particular manner, the company must, pursuant to SEC

regulatory mandates, also disclose all projections and information necessary to make the non-

GAAP measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.




                                               8
    Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 9 of 15 PageID #: 9




       26.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is
              calculated. Accordingly, a clear description of how this measure is
              calculated, as well as the necessary reconciliation, should
              accompany the measure where it is used. Companies should also
              avoid inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or
              other non-discretionary expenditures that are not deducted from the
              measure. 1

       27.    Thus, to cure the Solicitation Statement and the materially misleading nature of

the forecasts under SEC Rule 14a-9 as a result of the omitted information in the Solicitation

Statement, Defendants must provide a reconciliation table of the non-GAAP measures to the

most comparable GAAP measures to make the non-GAAP metrics included in the Solicitation

Statement not misleading.

Omissions and/or Material Misrepresentations Concerning B. Riley’s Financial Analyses

       28.    With respect to B. Riley’s Selected Companies Analysis, the Solicitation

Statement fails to disclose the basis for choosing the multiples ranges of (i) 2.0x to 5.0x to

GlobalSCAPE’s estimated 2020E Revenue; (ii) 1.5x to 4.5x to GlobalSCAPE’s estimated 2021E

Revenue; and (iii) 7.5x to 12.0x to GlobalSCAPE’s estimated 2020E Adjusted EBITDA and 7.0x

to 11.0x to GlobalSCAPE’s estimated 2021E Adjusted EBITDA.

       29.    With respect to B. Riley’s Selected Transactions Analysis, the Solicitation

Statement fails to disclose the basis for choosing the multiple ranges of (i) 2.8x to 4.4x to




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.



                                              9
  Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 10 of 15 PageID #: 10




GlobalSCAPE’s revenue for the last twelve months ended June 30, 2020 and 11.5x to 19.0x to

GlobalSCAPE’s EBITDA for the last twelve months ended June 30, 2020.

          30.   With respect to B. Riley’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) the basis for applying the range of discount rates from 10.5% to

12.5%; (ii) the basis for applying a range of perpetual growth rates of 2.0% to 3.0%; and (iii) and

the Company’s cash flows used in the analysis.

          31.   In sum, the omission of the above-referenced information renders statements in

the Solicitation Statement materially incomplete and misleading in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the expiration of

the Tender Offer, Plaintiff will be unable to make a fully-informed decision regarding whether to

tender her shares, and she is thus threatened with irreparable harm, warranting the injunctive

relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                        On Behalf of Plaintiff Against All Defendants for
                         Violations of Section 14(e) of the Exchange Act

          32.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          33.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading . . .” 15 U.S.C. § 78n(e).

          34.   Defendants violated Section 14(e) of the Exchange Act by issuing the Solicitation

Statement in which they made untrue statements of material facts or failed to state all material



                                                 10
  Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 11 of 15 PageID #: 11




facts necessary in order to make the statements made, in the light of the circumstances under

which they are made, not misleading, in conjunction with the Tender Offer. Defendants knew or

recklessly disregarded that the Solicitation Statement failed to disclose material facts necessary

in order to make the statements made, in light of the circumstances under which they were made,

not misleading.

       35.     The Solicitation Statement was prepared, reviewed and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information

about the consideration offered to stockholders via the Tender Offer, the intrinsic value of the

Company, the Company’s financial projections, and the financial advisor’s valuation analyses

and resultant fairness opinion.

       36.     In so doing, Defendants made untrue statements of material fact and omitted

material information necessary to make the statements that were made not misleading in

violation of Section 14(e) of the Exchange Act. By virtue of their positions within the Company

and/or roles in the process and in the preparation of the Solicitation Statement, Defendants were

aware of this information and their obligation to disclose this information in the Solicitation

Statement.

       37.     The omissions and misleading statements in the Solicitation Statement are

material in that a reasonable stockholder would consider them important in deciding whether to

tender their shares or seek appraisal.     In addition, a reasonable investor would view the

information identified above which has been omitted from the Solicitation Statement as altering

the “total mix” of information made available to stockholders.

       38.     Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein




                                               11
 Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 12 of 15 PageID #: 12




to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly

had access to and/or reviewed the omitted material information in connection with approving the

Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          39.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT II
                      Violations of Section 14(d)(4) of the Exchange Act and
                              Rule 14d-9 Promulgated Thereunder
                                     (Against All Defendants)

          40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

herein.

          41.   Defendants have caused the Solicitation Statement to be issued with the intention

of soliciting stockholder support of the Tender Offer.

          42.   Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated

thereunder require full and complete disclosure in connection with tender offers.

          43.   The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which render the Solicitation Statement

false and/or misleading.

          44.   Defendants knowingly, or with deliberate recklessness, omitted the material

information identified above from the Solicitation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while Defendants undoubtedly

had access to and/or reviewed the omitted material information in connection with approving the



                                                 12
 Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 13 of 15 PageID #: 13




Tender Offer, they allowed it to be omitted from the Solicitation Statement, rendering certain

portions of the Solicitation Statement materially incomplete and therefore misleading.

          45.   The misrepresentations and omissions in the Solicitation Statement are material to

Plaintiff and Plaintiff will be deprived of her entitlement to make a fully informed decision if

such misrepresentations and omissions are not corrected prior to the expiration of the Tender

Offer.

                                            COUNT III

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of GlobalSCAPE within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of GlobalSCAPE, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Solicitation Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of GlobalSCAPE, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          48.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.




                                                 13
  Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 14 of 15 PageID #: 14




       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of GlobalSCAPE, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Solicitation Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Solicitation Statement.

       50.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Solicitation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(d) and (e), by their

acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 14
 Case 1:20-cv-01035-MN Document 1 Filed 08/03/20 Page 15 of 15 PageID #: 15




                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Solicitation Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: August 3, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
OF COUNSEL:                                        Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                             300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                                 Wilmington, DE 19801
Gloria Kui Melwani                                 Telephone: (302) 295-5310
270 Madison Avenue                                 Facsimile: (302) 654-7530
New York, NY 10016                                 Email: bdl@rl-legal.com
Telephone: (212) 545-4600                          Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                            Attorneys for Plaintiff


                                                   15
